Twin Disc, Incorporated Twin Disc, Incorporated Safe Harbor Statement This presentation contains statements that are forward-looking within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.These statements are based on management’s current expectations that are based on assumptions that are subject to risks and uncertainties.Actual results may vary because of variations between these assumptions and actual performance.Investors are referred to Twin Disc’s fiscal year 2013 Annual Report and Form 10-K, “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Forward-Looking Information,” which outlines certain risks regarding the Company’s forward-looking statements.Copies of the Company’s SEC filings may be obtained from the SEC, and are available on Twin Disc’s web site (www.twindisc.com), or by request from the Investor Relations department at the Company. 2 November 5, 2013 Twin Disc, Incorporated •Founded in 1918 •Headquartered in Racine, WI •≈ 990 employees (FYE ‘13) •FY13 Revenues of $285M FY12 Revenues of $356M FY11 Revenues of $310M •We are a global company –Well-known customers around the world –Mfg Operations in the U.S., Belgium, Italy, India, Switzerland and Japan (JV) –World-wide distributor network –Global:55% of fiscal 2013 sales to international markets 2 1 1 # Manufacturing location (# of facilities in each location) Company owned distribution/service location Purchasing/sourcing offices Twin Disc At A Glance 3 1 November 5, 2013 Twin Disc, Incorporated FY 2013 Highlights •Sales down 20% from record FY ‘12 –Pressure pumping transmission business continued to slow down in North America, only partially offset by China market –Commercial marine business experienced strong demand in North America (Gulf Coast) & Asia •$3.9 million profit, or $0.34 per diluted share, down from all-time record of FY ‘12 –Unfavorable mix of business and volume declines impacted margins & overall profitability +36% +15% * 2011 and 2012 fiscal year figures have been revised.See Footnote A in the Company’s Form 10K for the period ending June 30, 2013. 4 November 5, 2013 -20% Sales Net Earnings* Twin Disc, Incorporated 1st Quarter Highlights •Sales down 3% from Q1 of FY ‘13 –Reflects lower level of business in North America and Europe –Offset by increased shipments to customers in Asian markets •$1.3 million profit, or $0.11 per diluted share, flat compared to Q1 of FY ‘13 –Q1 of FY ‘14 included a $1.1 million, or $0.10 per diluted share, restructuring charge at the Company’s Belgian operation –Gross margin increased 290 basis points to 31.1% driven by a more profitable product mix and lower warranty expense +32% -15% * 2011 and 2012 fiscal year figures have been revised.See Footnote A in the Company’s Form 10K for the period ending June 30, 2013. 5 November 5, 2013 -3% Sales Net Earnings* Twin Disc, Incorporated Marine & Propulsion Systems •Commercial Marine: –Achieved record sales in fiscal 2013, driven by strong demand in Asia and the US Gulf Coast –European market remains uncertain, likely 2-3 years to recover –Long term growth in Asia, Latin and North America expected to continue •Patrol Boat: –Experienced recent growth as demand for coastal security applications has increased globally –Expect long term growth to continue •Pleasure Craft: –Market remains at historic lows –EJS™ introduced and Cat® Three60 available –Likely 5+ years before market recovers to pre- recession levels –Continue to emphasize technological differentiation November 5, 2013 Twin Disc, Incorporated Land-Based Products Transmission Systems •Pressure Pumping: –Achieved record units sales in fiscal ‘12 –North American market saw significant decline in fiscal ‘13, that has continued into ‘14 –Asian market, driven by China, has partially offset North American softening –Cautiously optimistic that order activity will start to build in calendar 2014 in the North American market –Global markets continue to represent opportunity for above average growth in the long run •Airport Rescue and Fire Fighting (ARFF) & Military: –Markets to remain stable with potential for modest growth –Continue to develop next generation transmission system for ARFF November 5, 2013 Twin Disc, Incorporated June 25, 2013 Land-Based Products
